        Case 1:21-mj-00267-GMH Document 20-1 Filed 06/09/21 Page 1 of 2




                                                        U.S. Department of Justice

                                                        Channing D. Phillips
                                                        Acting United States Attorney

                                                        District of Columbia


                                                        Judiciary Center
                                                        555 Fourth St., N.W.
                                                        Washington, D.C. 20530


                                                      June 9, 2021

J. Christopher Klotz
510 E. Zaragoza St.
Pensacola, FL 32502
Via ECF

       Re:      United States v. Andrew William Griswold
                Case No. 21-mj-267

Dear Counsel:

        In the next few days, I will make preliminary discovery in this case available to you via
the USAfx system. Although you may review the entire discovery on USAfx, in order to retain
access to the discovery, you must download it immediately. The preliminary discovery contains
the following materials, some of which are designated Highly Sensitive under the protective
order entered in this case:

   •   Three videos from U.S. Capitol Closed-Circuit Television (Highly Sensitive)
   •   Three videos obtained from social media or other defendants
   •   FD-302 reports and interview notes from interviews with Capitol Police officers Warner,
       Tuohy, Adams, Salke, Laston, and Timberlake
   •   The return from a search warrant served on AT&T
   •   A copy of an extraction of defendant’s LG cell phone

        Due to the extraordinary nature of the January 6, 2021 Capitol attack, the government
anticipates that a large volume of materials may contain information relevant to this prosecution.
These materials may include, but are not limited to, surveillance video, statements of similarly
situated defendants, forensic searches of electronic devices and social media accounts of
similarly situated defendants, and citizen tips. The government is working to develop a system
that will facilitate access to these materials. In the meantime, please let me know if there are any
categories of information that you believe are particularly relevant to your client.
        Case 1:21-mj-00267-GMH Document 20-1 Filed 06/09/21 Page 2 of 2




       The discovery is unencrypted. Please contact me if you have any issues accessing the
information, and to confer regarding pretrial discovery as provided in Fed. R. Crim. P. 16.1.

        This material is subject to the terms of the Protective Order issued in this case. As
indicated above, some of these materials have been designated under the Protective Order as
Sensitive or Highly Sensitive.

         I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S.
83 (1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes
to light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

        I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal
Rules of Criminal Procedure, including results or reports of any physical or mental examinations,
or scientific tests or experiments, and any expert witness summaries. I also request that
defendant(s) disclose prior statements of any witnesses defendant(s) intends to call to testify at
any hearing or trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I
request that such material be provided on the same basis upon which the government will
provide defendant(s) with materials relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, I
request that defendant(s) provide the government with the appropriate written notice if
defendant(s) plans to use one of the defenses referenced in those rules. Please provide any notice
within the time period required by the Rules or allowed by the Court for the filing of any pretrial
motions.

        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.

                                                     Sincerely,

                                                     /s/ Alexis J. Loeb

                                                     Alexis J. Loeb
                                                     Assistant United States Attorney
                                                     Detailee




                                                2
